EXHIBIT 10.3

 

EIGHTH AMENDMENT

TO THE

ZIONS BANCORPORATION PAYSHELTER 401(K) AND

EMPLOYEE STOCK OWNERSHIP PLAN

(Adding Roth 401(k) contributions)

 

This Eighth Amendment to the Zions Bancorporation Payshelter 401 (k) and
Employee Stock Ownership Plan (the “Plan”) is made and entered into this 14th
day of May, 2007, by the Zions Bancorporation Benefits Committee (“Committee”)
on behalf of Zions Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore established the Plan, which has been
amended and restated in its entirety effective for the plan year commencing on
January 1, 2003, and for all plan years thereafter; and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

 

WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, now desires to further amend the Plan for
the purpose of granting to participating employees the right to designate their
elective deferrals to the Plan as Roth contributions, consistent with the
requirements of Internal Revenue Code §402A;

 

NOW THEREFORE, in consideration of the foregoing premises the Committee, for and
on behalf of the Employer, adopts the following amendments to the Plan (amended
language is marked in bold italics):

 

  1. Section 2.01(b) is amended to read as follows:

 

  (b) “Participant Rollover Account” shall mean the sub-Account which is
attributable to contributions received pursuant to Section 5.05. Any amount in
the Participant Rollover Account which is attributable to a rollover from
another plan of Roth elective deferrals pursuant to Section 5.04A(e) shall be
accounted for separately.



--------------------------------------------------------------------------------

  2. Section 2.01 is amended by adding a new sub-section (1) to read as follows:

 

  (1) “Roth Elective Deferral Account” shall mean the Account that is
attributable to contributions to the Plan made pursuant to an election by the
Participant under Section 5.04A.

 

  3. Section 2.16 is amended to read as follows:

 

2.16 “Elective Deferral” shall mean a contribution to the Plan under a cash or
deferred arrangement as defined in Code §401(k) to the extent not includable in
gross income, which is made pursuant to an election and authorization by a
Participant through a Salary Deferral Agreement consistent with the provisions
of Section 5.01. Effective June 1, 2007, an Elective Deferral may also be
referred to in this Plan as a “pre-tax Elective Deferral,” in order to
distinguish it from a Roth Elective Deferral which is permitted under
Section 5.04A. Unless specifically referred to as a Roth Elective Deferral, any
reference to an Elective Deferral under this Plan shall mean Elective Deferral
as defined in the first sentence of this Section.

 

  4. Article V is amended by adding a new Section 5.04A to read as follows:

 

5.04A Roth Elective Deferrals: Effective June 1, 2007, and for each Plan Year
thereafter, the Plan will accept Roth Elective Deferrals made on behalf of
Participants. A Participant’s Roth Elective Deferrals will be allocated to a
separate account maintained for such deferrals as described in this
Section 5.04A. Unless specifically stated otherwise, Roth Elective Deferrals
will be treated as Elective Deferrals for all purposes under the Plan, including
the determination and allocation of Employer Matching Contributions.
Notwithstanding any other provision of the Plan to the contrary, all issues
involving contribution and allocation of Roth Elective Deferrals and earnings
thereon and distribution of Roth Elective Deferrals shall be determined
according to the provisions of this Section 5.04A, unless specifically provided
otherwise in this Section.

 

  (a) Contributions and withdrawals of Roth Elective Deferrals will be credited
and debited solely to the Roth Elective Deferral Account maintained for each
Participant. The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Participant’s Account. The Plan shall employ the same
procedures set forth in Section 5.01 in determining when and how a Participant
may elect to make or change an election of Roth Elective Deferrals, and may
provide for designation by the Employee of pre-tax and Roth Elective Deferrals
in the

 

2



--------------------------------------------------------------------------------

same Salary Deferral Agreement. For purposes of implementing this provision the
term “Elective Deferrals” in Section 5.01 shall be interpreted to mean both
pre-tax and Roth Elective Deferrals, as appropriate.

 

  (b) Gains, losses, and other credits or charges must be separately allocated
on a reasonable and consistent basis to each Participant’s Roth Elective
Deferral Account and to the Participant’s other Accounts under the Plan. For
this purpose the Plan may apply the Account adjustment provisions of
Section 6.03 to the Roth Elective Deferral Account.

 

  (c) No contributions other than Roth Elective Deferrals and properly
attributable earnings shall be credited to each Participant’s Roth Elective
Deferral Account.

 

  (d) Notwithstanding Section 11.04, a direct rollover of a distribution from
the Roth Elective Deferral Account will only be made to another Roth elective
deferral account under an applicable retirement plan described in Code
§402A(e)(1) or to a Roth IRA described in Code §408A, and only to the extent the
rollover is permitted under the rules of Code §402(c).

 

  (e) Notwithstanding Section 5.05, the Plan will accept a rollover contribution
to the Roth Elective Deferral Account only if it is a direct rollover from
another Roth elective deferral account under an applicable retirement plan
described in Code §402A(e)(1) and only to the extent the rollover is permitted
under the rules of Code §402(c).

 

  (f) The Plan will not provide for a direct rollover for distributions from a
Participant’s Roth Elective Deferral Account if the amount of the distributions
that are eligible rollover distributions are reasonably expected to total less
than $200 during a year. In addition, any distribution from a Participant’s Roth
Elective Deferral Account shall not be taken into account in determining whether
distributions from a Participant’s other Accounts are reasonably expected to
total less than $200 during a year. However, eligible rollover distributions
from a Participant’s Roth Elective Deferral Account shall be taken into account
in determining whether the total amount of the Participant’s Account balances
under the Plan exceeds $1,000 for purposes of mandatory distributions from the
Plan, Any provision of the Plan that allows a Participant to elect a direct
rollover of only a portion of an eligible rollover distribution but only if the
amount rolled

 

3



--------------------------------------------------------------------------------

over is at least $500 shall be applied by treating any amount distributed from
the Participant’s Roth Elective Deferral Account as a separate distribution from
any amount distributed from the Participant’s other Accounts in the Plan, even
if the amounts are distributed at the same time.

 

  (g) In the case of any distribution of excess contributions under
Section 5.12, a Highly Compensated Employee shall be permitted to designate the
extent to which the excess amount is composed of pre-tax Elective Deferrals and
Roth Elective Deferrals but only to the extent such types of deferrals were made
for the year. If the Highly Compensated Employee does not designate which type
of Elective Deferrals are to be distributed, the Plan will distribute pre-tax
Elective Deferrals first.

 

  (h) In the case of any distribution to a Participant under Articles IX or XI
which is other than a lump sum distribution, the Participant shall be permitted
to designate the extent to which the distribution is composed of Roth Elective
Deferrals and other contributions, but only to the extent the Participant’s
Account includes Roth Elective Deferrals. If the Participant does not designate
the composition of Roth Elective Deferrals in a distribution, the Plan will
distribute Roth Elective Deferrals until the Participant’s Roth Elective
Deferral Account is exhausted prior to distributing any other contributions.

 

  (i) For purposes of this Section 5.04A, a Roth Elective Deferral is an
Elective Deferral that is:

 

  (1) Designated irrevocably by the Participant at the time of the cash or
deferred election as a Roth Elective Deferral that is being made in lieu of all
or a portion of any pre-tax Elective Deferrals the Participant is otherwise
eligible to make under the Plan; and

 

  (2) Treated by the Employer as includible in the Participant’s income at the
time the Participant would have received that amount in cash if the Participant
had not made a cash or deferred election.

 

5. The penultimate paragraph of Section 5.06 is amended to read as follows:

 

The Employer Matching Contribution amount shall be determined solely by
reference to the ratio percentage of the Participant’s Elective Deferral (and
effective June 1, 2007, the aggregate of the Participant’s pre-tax Elective
Deferrals and

 

4



--------------------------------------------------------------------------------

Roth Elective Deferrals) compared to the aggregate of the forms of the
Participant’s Compensation which are subject to the Salary Deferral Agreement as
specified in Section 5.01. If the Employer makes a Matching Contribution to the
Plan at any time during the Plan Year (such as on a calendar quarter basis), any
limit on the amount of Employer Matching Contribution shall not be determined by
reference to Annual Compensation for the Plan Year, but by reference to
Compensation paid only during the period to which the Matching Contribution
relates. Notwithstanding the previous sentence, no contribution in excess of the
maximum amount which would constitute an allowable deduction for federal income
tax purposes under the applicable provisions of the Code, as now in force or
hereafter amended, shall be required to be made by the Employer under this
Section. Effective January 1, 2006, and for all Plan Years thereafter the
Employer Matching Contribution amount shall be based on the total Elective
Deferrals (and effective June 1, 2007, the aggregate of the Participant’s
pre-tax Elective Deferrals and Roth Elective Deferrals) and the total
Compensation of the Participant for the Plan Year without regard to when during
the Plan Year the Participant’s pre-tax Elective Deferrals and Roth Elective
Deferrals have been made. Notwithstanding the previous sentence, no contribution
in excess of the maximum amount which would constitute an allowable deduction
for Federal income tax purposes under the applicable provisions of the Code, as
now in force or hereafter amended, shall be required to be made by the Employer
under this Section.

 

6. Section 6.02(b) is amended to read as follows:

 

  (b) Matching Contributions made pursuant to Section 5.06, if any, shall be
allocated on each Annual Valuation Date (or if the Employer makes Matching
Contributions on a calendar quarter or other periodic basis, on the last day of
each calendar quarter or other period) to each Participant’s Account who
satisfies the requirements of Section 6.04(a), in an amount equal to the
Employer Matching Contribution percentage determined by the Employer for the
Plan Year, but in no event less than the percentage required under Section 5.06.
If the Employer makes a Matching Contribution to the Plan at any time during the
Plan Year, any limit on the percentage amount shall not be determined by
reference to Annual Compensation for the Plan Year, but by reference to
Compensation paid only during the period to which the Matching Contribution
relates. Effective January 1, 2006, and for all Plan Years thereafter the
Employer Matching Contribution shall be allocated according to the total
Elective Deferrals (and effective June 1, 2007, the aggregate of the
Participant’s pre-tax Elective Deferrals and Roth Elective Deferrals) and the
total Compensation of the Participant for the Plan Year without

 

5



--------------------------------------------------------------------------------

regard to when during the Plan Year the Participant’s Elective Deferral or the
Employer’s Matching Contribution is made.

 

7. Sub-sections 8.01 (b) and (d) are amended to read as follows:

 

 

(b)

A Participant who has attained Age 59 1/2 may withdraw all or any portion of his
Account, except any amount attributable to the Roth Elective Deferral Account or
any amount in the Rollover Account which is attributable to Roth elective
deferrals to another plan. A Participant who has attained Age 59 1/2 and has
surpassed the five (5) Plan Year period which includes the first Plan Year in
which the Participant made Roth Elective Deferrals to the Plan (the “59 1/2 and
5 Year Rule”) may withdraw all or any portion of his Account attributable to the
Roth Elective Deferral Account. A Participant may withdraw any amount in the
Rollover Account which is attributable to Roth elective deferrals to another
plan if the Participant has satisfied the 59 1/2 and 5 Year Rule with respect to
the other plan.

 

 

(d)

A Participant may elect to withdraw an amount credited to his Elective Deferral
Account without regard to the Participant’s Age (except any amount attributable
to the Roth Elective Deferral Account or any amount in the Rollover Account
which is attributable to Roth elective deferrals to another plan) but only if he
obtains prior approval from the Plan Administrator, which approval shall be
granted only upon a determination of Financial Hardship. However,
notwithstanding the foregoing, if: (i) a Participant obtains prior approval from
the Plan Administrator, granted only upon a determination of Financial Hardship
and (ii) such Participant has satisfied the 59 1/2 Year Rule with respect to
this Plan; then such Participant may withdraw an amount from his Roth Elective
Deferral Account; or (regardless of whether such Participant has satisfied the
59 1/2Year Rule with respect to this Plan) from a Rollover Account which is
attributable to Roth elective deferrals to another plan if the Participant has
satisfied the 59 1/2 Year Rule with respect to the other plan. Any distribution
pursuant to this subsection (d) shall be limited to an amount (aggregating all
sources for the Financial Hardship distribution) not to exceed the amount
determined by the Plan Administrator to satisfy the Financial Hardship
distribution rules under Section 8.02 and 8.03. Such Participant who is eligible
for the Financial Hardship distribution, may direct the amount which comes from
each source which is eligible for distribution in accordance with this Section.
In the case of a withdrawal due to Financial Hardship, the amount of the

 

6



--------------------------------------------------------------------------------

withdrawal shall be limited to the total amount in the Participant’s Elective
Deferral Account, including income allocable thereto as of December 31, 1988. A
Participant shall be entitled to a withdrawal from his Participant Elective
Deferral Account under this Plan only after receiving as a hardship withdrawal
all amounts available first, from his Rollover Account and second, from his
Voluntary Contribution Account. Upon granting approval, the Plan Administrator
shall direct the Trustee to distribute the indicated portion of the
Participant’s Elective Deferral Account to the Participant.

 

  8. The first paragraph of Section 8.06 is amended to read as follows:

 

8.06 Withdrawal of Rollover Contributions: If a Participant has a Rollover
Contribution Account in the Plan, and if the Participant’s Accrued Benefit is
not more than five thousand dollars ($5,000), without regard to whether the
amount in the Participant’s Account has ever exceeded that amount at the time of
any prior distribution, the withdrawal shall be permitted without regard to any
Participant consent requirement or the requirements of Section 9.06 (except with
respect to any amount in the Rollover Account which is attributable to Roth
elective deferrals to another plan). A Participant may withdraw any amount in
the Rollover Account which is attributable to Roth elective deferrals to another
plan if the Participant has attained Age 59 1/2 and has surpassed the five
(5) Plan Year period which includes the first Plan Year in which the Participant
made Roth Elective Deferrals to the other plan. Withdrawals from the Rollover
Contribution Account on account of hardship shall have no effect upon any
benefits provided under any other provisions of this Plan. All hardship
distributions from the Rollover Contribution Account shall be administered in a
uniform and non-discriminatory manner.

 

  9. This Eighth Amendment shall be effective June 1, 2007, and for all Plan
Years commencing on and after that date.

 

  10. In all other respects the Plan is ratified and approved.

 

IN WITNESS WHEREOF, the Zions Bancorporation Benefits Committee has caused this
Eighth Amendment to the Plan

 

7



--------------------------------------------------------------------------------

to be duly executed as of the date and year first above written.

 

ZIONS BANCORPORATION

BENEFITS COMMITTEE

By:  

/S/ DIANA M. ANDERSEN

--------------------------------------------------------------------------------

Its:   SVP, Director of Corporate Benefits

 

8